                                                                                               Case 4:20-cv-00312-DCB Document 1 Filed 07/22/20 Page 1 of 17




                                                                                         1   G. Lynn Shumway (011714)
                                                                                             shumway@carsafetylaw.com
                                                                                         2   SHUMWAY LAW PLLC
                                                                                             4647 N. 32nd Street, Suite 125
                                                                                         3   Phoenix, Arizona 85018-3345
                                                                                             Telephone: 602.795.3720
                                                                                         4   Facsimile : 602.795.3728
                                                                                         5   Brent Ghelfi (011491)
                                                                                             BrentGhelfi@GhelfiLawGroup.com
                                                                                         6   GHELFI LAW GROUP, PLLC
                                                                                             4647 N. 32nd Street, Suite 125
                                                                                         7   Phoenix, Arizona 85018-3345
                                                                                         8   Telephone : 602.318.3935

                                                                                         9   Attorneys for Plaintiffs

                                                                                        10                                  UNITED STATES DISTRICT COURT
                                Telephone: (602) 795-3720 ♦ Facsimile: (602) 795-3728




                                                                                        11                                            DISTRICT OF ARIZONA
LAW OFFICE OF G. LYNN SHUMWAY




                                                                                        12                                             TUCSON DIVISION
                                            Phoenix, Arizona 85018-3345
                                              4647 N. 32nd St., Suite 125




                                                                                        13
                                                                                        14   Sariah Elam, an individual, and
                                                                                        15   Celestial Elam, an individual                           No. _____________________

                                                                                        16                              Plaintiffs,                         COMPLAINT
                                                                                        17
                                                                                                vs.
                                                                                        18
                                                                                             Toyota Motor Corporation, a foreign                         Jury Trial Demanded
                                                                                        19   corporation;
                                                                                        20   Toyota Motor Sales USA, Inc., a California
                                                                                             corporation;
                                                                                        21
                                                                                                                        Defendants.
                                                                                        22
                                                                                        23            Plaintiffs Sariah Elam and Celestial Elam, for their Complaint against Defendants
                                                                                        24   Toyota Motor Corporation and Toyota Motor Sales USA, Inc., allege as follows:
                                                                                        25
                                                                                        26
                                                                                        27
                                                                                        28
                                                                                                                                               1
                                                                                              Case 4:20-cv-00312-DCB Document 1 Filed 07/22/20 Page 2 of 17




                                                                                         1                                              Parties
                                                                                         2          1.     Plaintiff Sariah Elam is an individual and resident of Pima County, Arizona.
                                                                                         3
                                                                                             Sariah was born in December of 2001.
                                                                                         4
                                                                                                    2.     Plaintiff Celestial Elam is an individual and resident of Pima County, Arizona.
                                                                                         5
                                                                                         6   Celestial was born in September of 2000.
                                                                                         7          3.     At all relevant times, Defendant Toyota Motor Corporation (hereinafter
                                                                                         8   “TMC”) was and is a corporation organized and existing under the laws of the nation of
                                                                                         9   Japan with its principal place of business in Japan.
                                                                                        10          4.     Defendant TMC transacts business in the State of Arizona and is a resident of
                                Telephone: (602) 795-3720 ♦ Facsimile: (602) 795-3728




                                                                                        11   the State of Arizona for purposes of personal jurisdiction, and is subject to the jurisdiction
LAW OFFICE OF G. LYNN SHUMWAY




                                                                                        12   and venue of this Court.
                                            Phoenix, Arizona 85018-3345
                                              4647 N. 32nd St., Suite 125




                                                                                        13          5.     Toyota Motor Corporation designs, develops, tests, manufactures and uses its
                                                                                        14   captive, wholly owned corporations and subsidiaries to distribute automobiles, passenger
                                                                                        15   cars, SUVs and light trucks for sale and use in the State of Arizona.
                                                                                        16          6.     Toyota Motor Corporation makes specific design choices to comply with the
                                                                                        17   requirements to sell cars, SUVs and light trucks in Arizona and for use in Arizona after cars
                                                                                        18   are sold in other states and then driven to and used in Arizona.
                                                                                        19          7.     At all relevant times, Defendant Toyota Motor Sales, U.S.A., Inc. (hereinafter
                                                                                        20   “TMS”) was and is a corporation organized and existing under the laws of the State of
                                                                                        21   California with its principal place of business in Plano, Texas.
                                                                                        22          8.     Upon information and belief, Defendant TMS merged with Toyota Motor
                                                                                        23   Distributors, Inc. in 1995, and TMS is the surviving company.
                                                                                        24          9.     Upon further information and belief, TMS is a wholly-owned subsidiary of
                                                                                        25   Defendant Toyota Motor Corporation. Collectively in this Complaint, Toyota Motor
                                                                                        26   Corporation and Toyota Motor Sales USA, Inc., shall be referred to as “Toyota.”
                                                                                        27
                                                                                        28
                                                                                                                                           2
                                                                                               Case 4:20-cv-00312-DCB Document 1 Filed 07/22/20 Page 3 of 17




                                                                                         1          10.    Defendant TMS transacts business in the State of Arizona and maintains a
                                                                                         2   registered agent in the State of Arizona.
                                                                                         3          11.    Defendant TMS transacts business in the State of Arizona, is a resident of the
                                                                                         4   State of Arizona for purposes of personal jurisdiction, and is subject to the jurisdiction and
                                                                                         5   venue in Maricopa County Superior Court.
                                                                                         6          12.    At all relevant times, Defendants Toyota Motor Corporation and Toyota Motor
                                                                                         7   Sales, U.S.A. Inc., designed, engineered, developed, manufactured, fabricated, assembled,
                                                                                         8   equipped, tested or failed to test, inspected or failed to inspect, approved, repaired, labeled,
                                                                                         9   advertised, promoted, marketed, supplied, distributed, wholesaled, and sold Toyota vehicles
                                                                                        10   to the consuming public in the State of Arizona and all 50 states of the United States.
                                Telephone: (602) 795-3720 ♦ Facsimile: (602) 795-3728




                                                                                        11          13.     Defendants Toyota Motor Corporation and Toyota Motor Sales, U.S.A. Inc.,
LAW OFFICE OF G. LYNN SHUMWAY




                                                                                        12   selected safety features for, designed, engineered, developed, manufactured, fabricated,
                                            Phoenix, Arizona 85018-3345
                                              4647 N. 32nd St., Suite 125




                                                                                        13   assembled, equipped, tested or failed to test, inspected or failed to inspect, approved,
                                                                                        14   repaired, labeled, advertised, promoted, marketed, supplied, distributed, wholesaled, and
                                                                                        15   sold the subject 2009 Toyota Venza, in which the unreasonably dangerous and defective
                                                                                        16   design that gave rise to this lawsuit caused the injuries to the Plaintiffs that are alleged in
                                                                                        17   this complaint.
                                                                                        18          14.    Upon further information and belief, neither Toyota Motor Corporation nor
                                                                                        19   Toyota Motor Sales USA, Inc., are residents of the State of Arizona, nor are any of either
                                                                                        20   entity’s primary shareholders.
                                                                                        21          15.     Defendant Toyota Motor Corporation is the manufacturer of the vehicle at
                                                                                        22   issue in this matter, a 2009 Toyota Venza, VIN 4T3BK11A99U018697 (hereinafter, the
                                                                                        23
                                                                                             “Vehicle” or the “Venza”).
                                                                                        24
                                                                                                    16.    Upon further information and belief, Toyota Motor Corporation and Toyota
                                                                                        25
                                                                                        26   Motor Sales USA, Inc., placed the Vehicle into the stream of commerce in Arizona.
                                                                                        27
                                                                                        28
                                                                                                                                            3
                                                                                               Case 4:20-cv-00312-DCB Document 1 Filed 07/22/20 Page 4 of 17




                                                                                         1          17.    Whenever reference is made in this Complaint to any act of TMC and/or TMS,
                                                                                         2   such allegation shall mean that Chrysler did the acts alleged in the Complaint through its
                                                                                         3
                                                                                             officers, directors, employees, agent and/or representatives while they were acting within
                                                                                         4
                                                                                             the actual or ostensible scope of their authority.
                                                                                         5
                                                                                         6                                      Jurisdiction and Venue
                                                                                         7          18.    This matter arises from Toyota’s choice to not equip the Vehicle with collision
                                                                                         8
                                                                                             avoidance systems and Toyota’s choice to use unreasonably dangerous and defective rear
                                                                                         9
                                                                                             outboard seating positions occupant restraint systems which separately or in combination
                                                                                        10
                                Telephone: (602) 795-3720 ♦ Facsimile: (602) 795-3728




                                                                                        11   caused both Plaintiffs serious injuries.
LAW OFFICE OF G. LYNN SHUMWAY




                                                                                        12          19.    Toyota’s choice to not equip the Vehicle with collision avoidance systems and
                                            Phoenix, Arizona 85018-3345
                                              4647 N. 32nd St., Suite 125




                                                                                        13
                                                                                             Toyota’s choice to use unreasonably dangerous and defective rear outboard seating positions
                                                                                        14
                                                                                             occupant restraint systems separately or in combination caused the Plaintiffs’ serious
                                                                                        15
                                                                                        16   paralyzing injuries.
                                                                                        17          20.    The two Plaintiffs suffered their serious injuries during an automobile
                                                                                        18
                                                                                             collision that occurred in Pima County on February 20, 2017, resulting in significant
                                                                                        19
                                                                                             personal injuries and economic damages to Plaintiffs.
                                                                                        20
                                                                                        21          21.     Plaintiffs Sariah Elam and Celestial Elam are citizens and residents of the

                                                                                        22   State of Arizona.
                                                                                        23
                                                                                                    22.    Defendant Toyota Motor Corporation is a citizen and resident of the country
                                                                                        24
                                                                                             of Japan.
                                                                                        25
                                                                                        26          23.    Defendant Toyota Motor Sales USA, Inc., is a citizen and resident of

                                                                                        27   California and/or Texas.
                                                                                        28
                                                                                                                                            4
                                                                                               Case 4:20-cv-00312-DCB Document 1 Filed 07/22/20 Page 5 of 17




                                                                                         1          24.       The parties are diverse and the amount in controversy exceeds $75,000 and,
                                                                                         2   as such, this Court has jurisdiction pursuant to 28 U.S.C. § 1332.
                                                                                         3
                                                                                                    25.       Thus, this Court has jurisdiction of the parties and subject matter, and venue
                                                                                         4
                                                                                             is proper in this Court.
                                                                                         5
                                                                                         6                                         Factual Background
                                                                                         7                    1.    The Vehicle
                                                                                         8
                                                                                                    26.       This is a products liability matter in which Plaintiffs’ injuries were suffered
                                                                                         9
                                                                                             during an automobile collision that occurred on February 20, 2017.
                                                                                        10
                                Telephone: (602) 795-3720 ♦ Facsimile: (602) 795-3728




                                                                                        11          27.       There were two vehicles involved in the crash, the Vehicle and a 2013 Ford
LAW OFFICE OF G. LYNN SHUMWAY




                                                                                        12   utility truck.
                                            Phoenix, Arizona 85018-3345
                                              4647 N. 32nd St., Suite 125




                                                                                        13
                                                                                                    28.       This is the 2013 Ford truck:
                                                                                        14
                                                                                        15
                                                                                        16
                                                                                        17
                                                                                        18
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26          29.       Toyota Motor Corporation manufactured the Vehicle, the 2009 Toyota Venza.

                                                                                        27
                                                                                        28
                                                                                                                                             5
                                                                                                  Case 4:20-cv-00312-DCB Document 1 Filed 07/22/20 Page 6 of 17




                                                                                         1            30.   This photograph demonstrates an undamaged version of the 2009 Toyota
                                                                                         2   Venza at issue:
                                                                                         3
                                                                                         4
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8
                                                                                         9
                                                                                        10
                                Telephone: (602) 795-3720 ♦ Facsimile: (602) 795-3728




                                                                                        11
LAW OFFICE OF G. LYNN SHUMWAY




                                                                                        12
                                                                                                      31.   Toyota did not offer any type of forward collision avoidance technology
                                            Phoenix, Arizona 85018-3345
                                              4647 N. 32nd St., Suite 125




                                                                                        13
                                                                                             system in the 2009 Toyota Venza as either standard or optional equipment.
                                                                                        14
                                                                                        15            32.   Toyota did not offer any forward collision warning system, collision imminent

                                                                                        16   braking, dynamic braking support, or any other similar system on the Vehicle.
                                                                                        17
                                                                                                      33.   The absence of this life-saving technology is a subject of this case.
                                                                                        18
                                                                                                            2.     Forward Collision Avoidance Technology
                                                                                        19
                                                                                        20            34.   Rear-end collisions, such as occurred here, are the most common form of

                                                                                        21   automobile collision or accident, generally accounting for approximately one third of
                                                                                        22
                                                                                             automobile accidents in the United States. NTSB Special Investigation Report, “Vehicle-
                                                                                        23
                                                                                             And Infrastructure Based Technology for Prevention of Rear-End Collisions (May 2001), at
                                                                                        24
                                                                                        25   1.

                                                                                        26
                                                                                        27
                                                                                        28
                                                                                                                                            6
                                                                                              Case 4:20-cv-00312-DCB Document 1 Filed 07/22/20 Page 7 of 17




                                                                                         1         35.    According to a 2015 study by the National Transportation Safety
                                                                                         2   Administration (NTSB), rear-end collisions account for “almost half of all two-vehicle
                                                                                         3
                                                                                             crashes.” 2015 NTSB Report, at. 6.
                                                                                         4
                                                                                                   36.    The primary cause of rear-end collisions is driver distraction. Id. “87 percent
                                                                                         5
                                                                                         6   of rear-end crashes involved some degree of driver inattention.” Id.
                                                                                         7         37.    In an oral statement given on June 8, 2015, NTSB Chairman Hart stated that
                                                                                         8
                                                                                             there were 1.7 million rear end collisions in 2012—including the present collision—
                                                                                         9
                                                                                             resulting in more than 1,700 deaths and 500,000 injures.
                                                                                        10
                                Telephone: (602) 795-3720 ♦ Facsimile: (602) 795-3728




                                                                                        11         38.    Forward collision warning (“FCW”) was initially developed in the early to
LAW OFFICE OF G. LYNN SHUMWAY




                                                                                        12   mid-1990s.
                                            Phoenix, Arizona 85018-3345
                                              4647 N. 32nd St., Suite 125




                                                                                        13
                                                                                                   39.    FCW is a simple technology in which a driver receives some form of alert
                                                                                        14
                                                                                             when a danger, such as a stopped or slow-moving vehicle, is detected ahead.
                                                                                        15
                                                                                        16         40.    Some trucks had some form of FCW installed by the mid-1990s, nearly
                                                                                        17   twenty-five years ago.
                                                                                        18
                                                                                                   41.    By the late 1990s, Eaton VORAD, a supplier of FCW components in the
                                                                                        19
                                                                                             1990s, was actively marketing its FCW system to truck companies throughout the United
                                                                                        20
                                                                                        21   States, with “over 2 billion miles of over-the-road experience” by the summer of 1999. 2001

                                                                                        22   NTSB Special Investigation Report, at 22.
                                                                                        23
                                                                                                   42.    Automatic emergency braking (“AEB”) is an automated follow-up to forward
                                                                                        24
                                                                                             collision warning.
                                                                                        25
                                                                                        26         43.    AEB has two related sub-technologies. The first is dynamic brake support

                                                                                        27   (DBS), which activates if a driver brakes before an impending collision but does not brake
                                                                                        28
                                                                                                                                          7
                                                                                               Case 4:20-cv-00312-DCB Document 1 Filed 07/22/20 Page 8 of 17




                                                                                         1   hard enough to prevent the collision. DBS automatically supplements the driver’s braking
                                                                                         2   in an effort to avoid the crash.
                                                                                         3
                                                                                                    44.    A second AEB technology is crash imminent braking (CIB). If a driver does
                                                                                         4
                                                                                             not brake at all with a potential impending crash, CIB automatically applies the vehicle’s
                                                                                         5
                                                                                         6   brakes to slow or stop the car, avoiding the crash or reducing its severity.
                                                                                         7          45.    FCW, DBS, and CIB are collectively referred to as Forward Collision
                                                                                         8
                                                                                             Avoidance Technologies (“FCAT”).
                                                                                         9
                                                                                                    46.    Federal agencies have urged carmakers to adopt FCAT technology since 1995.
                                                                                        10
                                Telephone: (602) 795-3720 ♦ Facsimile: (602) 795-3728




                                                                                        11          47.    In 1995, following a five-fatality event investigation, the NTSB encouraged
LAW OFFICE OF G. LYNN SHUMWAY




                                                                                        12   the prompt adoption of FCW, issuing numerous recommendations to advance it. 2001 NTSB
                                            Phoenix, Arizona 85018-3345
                                              4647 N. 32nd St., Suite 125




                                                                                        13
                                                                                             Special Investigator Report, at 5-6 (summarizing 1995 recommendations).
                                                                                        14
                                                                                                    48.    In 1996, the National Highway Traffic Safety Administration (NHTSA)—a
                                                                                        15
                                                                                        16   regulatory agency within the Department of Transportation—conducted its first cost/benefit
                                                                                        17   study of crash avoidance systems, including FCW, noting that such a study was appropriate
                                                                                        18
                                                                                             at the time because of “their technical maturity and the availability of system prototypes.”
                                                                                        19
                                                                                             NHTSA concluded that such systems should be installed if their cost was anything less than
                                                                                        20
                                                                                        21   $1,500. “Preliminary Assessment of Crash Avoidance Systems Benefits,” NHTSA Benefits

                                                                                        22          49.    The cost of FCW in 1996 was less than $1,500.
                                                                                        23
                                                                                                    50.    Upon information and belief, suppliers were charging automakers less than
                                                                                        24
                                                                                             $500 for complete FCW systems in 1996 and 1997.
                                                                                        25
                                                                                        26          51.    In 2001, the NTSB issued another seminal report regarding forward collision

                                                                                        27   avoidance technologies, urging both other governmental agencies and auto/truck
                                                                                        28
                                                                                                                                           8
                                                                                              Case 4:20-cv-00312-DCB Document 1 Filed 07/22/20 Page 9 of 17




                                                                                         1   manufacturers to implement this technology as rapidly as possible. 2001 NTSB Special
                                                                                         2   Investigation Report.
                                                                                         3
                                                                                                    52.    The report referenced in the last paragraph above was prompted by a fatal
                                                                                         4
                                                                                             truck/car collision near Moriarty, New Mexico, in January of 1999. Id. at 7-8.
                                                                                         5
                                                                                         6          53.    The NTSB prepared two simulations related to the collision near Moriarty,
                                                                                         7   New Mexico, the first showing what actually happened in the collision (which can be viewed
                                                                                         8
                                                                                             here), and the second showing how the truck driver easily avoided the collision with FCW
                                                                                         9
                                                                                             (this animation viewable here). 2001 NTSB Special Investigator Report, at 27.
                                                                                        10
                                Telephone: (602) 795-3720 ♦ Facsimile: (602) 795-3728




                                                                                        11          54.    In the report referenced in paragraph 51 above, the NTSB made a specific plea
LAW OFFICE OF G. LYNN SHUMWAY




                                                                                        12   to automakers:
                                            Phoenix, Arizona 85018-3345
                                              4647 N. 32nd St., Suite 125




                                                                                        13
                                                                                                           Develop and implement, in cooperation with the National Highway
                                                                                        14                 Traffic Safety Administration, the Federal Highway Administration,
                                                                                                           the Intelligent Transportation Society of America, and the truck and
                                                                                        15
                                                                                                           motorcoach manufacturers, a program to inform the public and
                                                                                        16                 commercial drivers on the benefits, use, and effectiveness of collision
                                                                                                           warning systems and adaptive cruise control.
                                                                                        17
                                                                                        18   2001 NTSB Special Investigator Report, at 39.

                                                                                        19          55.    Upon information and belief, Toyota never developed or implemented “a
                                                                                        20
                                                                                             program to inform the public and commercial drivers on the benefits, use, and effectiveness
                                                                                        21
                                                                                             of collision warning systems and adaptive cruise control.”
                                                                                        22
                                                                                        23          56.    In March 2006 NHTSA provided automakers with another comprehensive

                                                                                        24   risk/benefit study of forward collision avoidance technologies, demonstrating their benefits.
                                                                                        25
                                                                                             “Evaluation of an Automotive Rear-End Collision Avoidance System,” National Highway
                                                                                        26
                                                                                             Transportation Administration (March 2006).
                                                                                        27
                                                                                        28
                                                                                                                                          9
                                                                                              Case 4:20-cv-00312-DCB Document 1 Filed 07/22/20 Page 10 of 17




                                                                                         1         57.    In 2008, NHTSA included FCW in its New Car Assessment Program
                                                                                         2   (“NCAP”). When adding forward collision avoidance technology to its NCAP, NHTSA
                                                                                         3
                                                                                             declared forward collision avoidance to be a “mature” technology. “Consumer Information;
                                                                                         4
                                                                                             New Car Assessment Program,” National Highway Traffic Safety Administration, Fed.Reg.,
                                                                                         5
                                                                                         6   73 Fed.Reg. 40016 (July 11, 2008).
                                                                                         7         58.     In January 2012, NHTSA issued a final rule, adding a vehicle’s addition of
                                                                                         8
                                                                                             FCW to its New Car Assessment Program (NCAP). 76 Fed. Reg. 45453 (July 29, 2011) (49
                                                                                         9
                                                                                             C.F.R. 575.302).
                                                                                        10
                                Telephone: (602) 795-3720 ♦ Facsimile: (602) 795-3728




                                                                                        11         59.    In his June 8, 2015, statement, NTSB Chairman Hart noted of the 1,700 deaths
LAW OFFICE OF G. LYNN SHUMWAY




                                                                                        12   and 500,000 injuries from rear-end collisions, “more than 80% could have been prevented
                                            Phoenix, Arizona 85018-3345
                                              4647 N. 32nd St., Suite 125




                                                                                        13
                                                                                             or mitigated with optimal forward collision technology.”
                                                                                        14
                                                                                                   60.    In 2015, the NTSB revisited the issue of forward collision avoidance
                                                                                        15
                                                                                        16   technology systems due to the “lack of progress:”
                                                                                        17         The National Transportation Safety Board (NTSB) has an extensive history of
                                                                                        18         investigating rear-end crashes and has encouraged technological
                                                                                                   countermeasures since 1995. To date, the NTSB has issued 12
                                                                                        19         recommendations pertaining to this safety issue….
                                                                                        20
                                                                                                   Due to a lack of progress in the implementation of NTSB recommendations
                                                                                        21         intended to mitigate or prevent rear-end crashes, the recent technological
                                                                                                   advancements in collision avoidance technologies, and the continued
                                                                                        22         prevalence of rear-end crashes, the NTSB is revisiting the topic of rear-end
                                                                                        23         crash prevention.

                                                                                        24   2015 NTSB Special Report, at 6
                                                                                        25
                                                                                                          3.     Toyota does not include any forward collision
                                                                                        26                       avoidance technology on its 2009 Toyota Venza

                                                                                        27
                                                                                        28
                                                                                                                                        10
                                                                                              Case 4:20-cv-00312-DCB Document 1 Filed 07/22/20 Page 11 of 17




                                                                                         1          61.    By the mid-1990s, Toyota had developed a forward collision avoidance
                                                                                         2   technology system, using sensors to detect objects that posed a threat to the vehicle.
                                                                                         3
                                                                                                    62.    By 2003, Toyota was installing forward collision warning systems in some of
                                                                                         4
                                                                                             its vehicles manufactured and sold in Japan. These systems included both forward collision
                                                                                         5
                                                                                         6   warning and automatic emergency braking.
                                                                                         7          63.    By 2004, Toyota had expanded the number of models and trim levels that had
                                                                                         8
                                                                                             forward collision avoidance technology systems for Toyota vehicles intended for the
                                                                                         9
                                                                                             Japanese market.
                                                                                        10
                                Telephone: (602) 795-3720 ♦ Facsimile: (602) 795-3728




                                                                                        11          64.    For model year 2009, Toyota included forward collision avoidance as an
LAW OFFICE OF G. LYNN SHUMWAY




                                                                                        12   optional system on Prius automobiles marketed and sold in the United States.
                                            Phoenix, Arizona 85018-3345
                                              4647 N. 32nd St., Suite 125




                                                                                        13
                                                                                                    65.    The Vehicle at issue in this matter is the 2009 Toyota Venza.
                                                                                        14
                                                                                                    66.    Toyota did not offer any form of forward collision avoidance technology on
                                                                                        15
                                                                                        16   the 2009 Toyota Venza, either standard or optional.
                                                                                        17                 4.      The Collision
                                                                                        18
                                                                                                    67.    On February 20, 2017, at approximately 4:40 p.m., Ralene Elam was driving
                                                                                        19
                                                                                             the Vehicle southbound on Interstate 19, traveling in the number one lane.
                                                                                        20
                                                                                        21          68.    Ralene Elam’s daughters, Plaintiffs Celestial and Sariah Elam, were seated in

                                                                                        22   the rear seat of the Vehicle at the time of the collision.
                                                                                        23
                                                                                                    69.    They were restrained in their rear seat safety belts at the time of the February
                                                                                        24
                                                                                             20, 2017 collision.
                                                                                        25
                                                                                        26          70.    Ralene Elam did not recognize that traffic in front of her had come to a stop,

                                                                                        27   and rear-ended a stopped vehicle, the 2013 Ford utility truck.
                                                                                        28
                                                                                                                                            11
                                                                                              Case 4:20-cv-00312-DCB Document 1 Filed 07/22/20 Page 12 of 17




                                                                                         1          71.    This photograph depicts the damage to the Vehicle as a result of the collision:
                                                                                         2
                                                                                         3
                                                                                         4
                                                                                         5
                                                                                         6
                                                                                         7
                                                                                         8
                                                                                         9
                                                                                        10
                                Telephone: (602) 795-3720 ♦ Facsimile: (602) 795-3728




                                                                                        11
LAW OFFICE OF G. LYNN SHUMWAY




                                                                                        12
                                            Phoenix, Arizona 85018-3345
                                              4647 N. 32nd St., Suite 125




                                                                                        13
                                                                                                    72.    Plaintiffs Celestial and Sariah Elam were both seriously and permanently
                                                                                        14
                                                                                             injured in the collision.
                                                                                        15
                                                                                        16          73.    Both Celestial and Sariah were rendered paraplegic, and both are likely to
                                                                                        17   remain so for the rest of their lives.
                                                                                        18
                                                                                                    74.    As the Vehicle was not equipped with any type of forward collision avoidance
                                                                                        19
                                                                                             technology, there was neither a warning nor automatic emergency braking prior to the
                                                                                        20
                                                                                        21   collision.
                                                                                        22          75.    If the Vehicle had been equipped with forward collision warning, an alert
                                                                                        23
                                                                                             would have sounded prior to the collision and Ralene Elam would have been able to avoid
                                                                                        24
                                                                                             the collision. At the very least, Ralene Elam would have been able to engage in sufficient
                                                                                        25
                                                                                        26   braking or steering to mitigate the severity of the collision.
                                                                                        27
                                                                                        28
                                                                                                                                           12
                                                                                              Case 4:20-cv-00312-DCB Document 1 Filed 07/22/20 Page 13 of 17




                                                                                         1          76.    If the Vehicle had been equipped with automatic emergency braking (in
                                                                                         2   addition to forward collision warning), the subsequent braking or steering would have
                                                                                         3
                                                                                             prevented the collision. At the very least, the braking or steering would have been sufficient
                                                                                         4
                                                                                             to mitigate the severity of the collision.
                                                                                         5
                                                                                         6          77.     Although Celestial and Sariah Elam were seated in the rear seat of the
                                                                                         7   Vehicle, they were among the most seriously injured in the collision. Upon information and
                                                                                         8
                                                                                             belief, the rear outboard occupant restraint systems failed to supply appropriate occupant
                                                                                         9
                                                                                             protection, including:
                                                                                        10
                                Telephone: (602) 795-3720 ♦ Facsimile: (602) 795-3728




                                                                                        11          (1)    The restraint system failed due to deformation in the floor and brackets
LAW OFFICE OF G. LYNN SHUMWAY




                                                                                        12                 that attach the seats to the Vehicle’s floor;
                                            Phoenix, Arizona 85018-3345
                                              4647 N. 32nd St., Suite 125




                                                                                        13
                                                                                                    (2)    The rear seat belt system was not equipped with an adequate seat
                                                                                        14
                                                                                                           bottom ramp;
                                                                                        15
                                                                                        16          (3)    The rear seat outboard safety belt systems were not equipped with
                                                                                        17                 pretentioning features, such as were installed in the front driver and
                                                                                        18
                                                                                                           passenger seats; and
                                                                                        19
                                                                                                    (4)    The rear seat outboard safety belt systems were not equipped with load
                                                                                        20
                                                                                        21                 limiting features, such as were installed in the front driver and

                                                                                        22                 passenger seats.
                                                                                        23
                                                                                                    78.    Had the rear seat outboard safety belt systems not failed as set forth above,
                                                                                        24
                                                                                             Plaintiffs Celestial and Sariah Elam would have not sustained the life-changing and
                                                                                        25
                                                                                        26   permanents injuries that they sustained in the Collision.

                                                                                        27
                                                                                        28
                                                                                                                                           13
                                                                                              Case 4:20-cv-00312-DCB Document 1 Filed 07/22/20 Page 14 of 17




                                                                                         1                                        Claims For Relief
                                                                                         2                                             Count 1
                                                                                         3
                                                                                                                            Strict Liability – Design Defect
                                                                                         4
                                                                                                    79.    Plaintiffs incorporate the foregoing paragraphs as fully set forth herein.
                                                                                         5
                                                                                         6          80.    Defendants are liable to Plaintiff because of the defective and unreasonably
                                                                                         7   dangerous design of the 2009 Toyota Venza, specifically, Toyota’s failure to install
                                                                                         8
                                                                                             technologically and financially feasible forward collision avoidance technologies.
                                                                                         9
                                                                                                    81.    Defendants are further liable to Plaintiff because of the defective and
                                                                                        10
                                Telephone: (602) 795-3720 ♦ Facsimile: (602) 795-3728




                                                                                        11   unreasonably dangerous design of the 2009 Toyota Venza’s rear outboard occupant restraint
LAW OFFICE OF G. LYNN SHUMWAY




                                                                                        12   systems, as set forth above.
                                            Phoenix, Arizona 85018-3345
                                              4647 N. 32nd St., Suite 125




                                                                                        13
                                                                                                    82.    The benefits of a vehicle equipped with the forward collision warning
                                                                                        14
                                                                                             outweighs any harmful characteristics and/or consequences of a vehicle so equipped.
                                                                                        15
                                                                                        16          83.    The benefits of a vehicle equipped with the automatic emergency braking
                                                                                        17   outweighs any harmful characteristics and/or consequences of a vehicle so equipped.
                                                                                        18
                                                                                                    84.    The Vehicle failed to perform as safely as an ordinary consumer would expect
                                                                                        19
                                                                                             when used in an intended or reasonable manner.
                                                                                        20
                                                                                        21          85.    The benefits of a vehicle with the rear outboard occupant restraint system

                                                                                        22   designs, as set forth above, are outweighed by the harmful characteristics and/or
                                                                                        23
                                                                                             consequences of a vehicle with that rear outboard occupant restraint system designs.
                                                                                        24
                                                                                                    86.    The rear outboard occupant restraint systems in the Vehicle failed to perform
                                                                                        25
                                                                                        26   as safely as an ordinary consumer would expect them to perform when used in an intended

                                                                                        27   or reasonable manner.
                                                                                        28
                                                                                                                                          14
                                                                                              Case 4:20-cv-00312-DCB Document 1 Filed 07/22/20 Page 15 of 17




                                                                                         1          87.    As a direct result of Toyota’s dangerous and defective design of the 2009
                                                                                         2   Toyota Venza, Plaintiffs suffered serious, life-altering, and permanent injuries, as well as
                                                                                         3
                                                                                             economic loss.
                                                                                         4
                                                                                                                                        Count 2
                                                                                         5
                                                                                         6                                            Negligence
                                                                                         7          88.    Plaintiffs incorporate the foregoing paragraphs as fully set forth herein.
                                                                                         8
                                                                                                    89.    Defendants owed the consuming public and those coming into contact with its
                                                                                         9
                                                                                             vehicles a duty to design reasonably safe vehicles.
                                                                                        10
                                Telephone: (602) 795-3720 ♦ Facsimile: (602) 795-3728




                                                                                        11          90.    Defendants knew, or reasonably should have known, that (1) rear-end
LAW OFFICE OF G. LYNN SHUMWAY




                                                                                        12   collisions kill and/or injure hundreds of thousands of persons on United States roadways
                                            Phoenix, Arizona 85018-3345
                                              4647 N. 32nd St., Suite 125




                                                                                        13
                                                                                             annually; and (2) that distracted drivers are a leading cause of rear-end collisions.
                                                                                        14
                                                                                                    91.    Defendants knew, or reasonably should have known, that forward collision
                                                                                        15
                                                                                        16   avoidance technologies are not designed to protect solely the drivers of the equipped vehicle,
                                                                                        17   but also to protect the vehicle’s occupants and the occupants in other vehicles that may be
                                                                                        18
                                                                                             at risk from a rear-end collision.
                                                                                        19
                                                                                                    92.    With this knowledge, Defendants breached their duty of care by failing to
                                                                                        20
                                                                                        21   make their already-developed forward collision warning technology standard safety

                                                                                        22   equipment on the Vehicle.
                                                                                        23
                                                                                                    93.    With this knowledge, Defendants breached their duty of care by failing to
                                                                                        24
                                                                                             make their already-developed automatic emergency braking technology standard safety
                                                                                        25
                                                                                        26   equipment on the Vehicle.

                                                                                        27
                                                                                        28
                                                                                                                                           15
                                                                                              Case 4:20-cv-00312-DCB Document 1 Filed 07/22/20 Page 16 of 17




                                                                                         1          94.    With this knowledge, Defendants further breached their duty of care by failing
                                                                                         2   to install automatic emergency braking technology on the Vehicle.
                                                                                         3
                                                                                                    95.    Defendants further knew that the design of the rear outboard occupant restraint
                                                                                         4
                                                                                             systems in the Vehicle were unreasonably dangerous and defective.
                                                                                         5
                                                                                         6          96.    Defendants further breached their duty of care by designing the rear outboard
                                                                                         7   occupant restraint systems in this unreasonably dangerous and defective manner.
                                                                                         8
                                                                                                    97.    As a direct result of Defendants’ negligent design of the 2009 Toyota Venza,
                                                                                         9
                                                                                             Plaintiffs suffered serious, life-altering, and permanent injuries, as well as economic loss.
                                                                                        10
                                Telephone: (602) 795-3720 ♦ Facsimile: (602) 795-3728




                                                                                        11                                        Prayer For Relief
LAW OFFICE OF G. LYNN SHUMWAY




                                                                                        12          WHEREFORE, Plaintiffs pray for damages against Defendants as follows:
                                            Phoenix, Arizona 85018-3345
                                              4647 N. 32nd St., Suite 125




                                                                                        13
                                                                                                    1.     For special damages, including medical expenses and costs;
                                                                                        14
                                                                                                    2.     For general damages, including future costs of care, past and future lost wages
                                                                                        15
                                                                                        16   and economic opportunities, loss of enjoyment of life, pain and suffering, and emotional
                                                                                        17   trauma.
                                                                                        18
                                                                                                    3.     For taxable costs and pre- and post-judgment interest to the extent permitted
                                                                                        19
                                                                                             by law.
                                                                                        20
                                                                                        21          4.     For other relief as the Court deems just and proper.

                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27
                                                                                        28
                                                                                                                                           16
                                                                                             Case 4:20-cv-00312-DCB Document 1 Filed 07/22/20 Page 17 of 17




                                                                                         1                                         Jury Demand
                                                                                         2       Plaintiffs respectfully request a jury on all issues in this matter triable to a jury.
                                                                                         3
                                                                                                        DATED this 22nd day of July, 2020.
                                                                                         4
                                                                                                                                      SHUMWAY LAW PLLC
                                                                                         5
                                                                                         6
                                                                                                                                      /s/ G Lynn Shumway_____________
                                                                                         7                                            G. Lynn Shumway
                                                                                         8                                                           and
                                                                                         9
                                                                                                                                      GHELFI LAW GROUP PLLC
                                                                                        10                                            Brent Ghelfi
                                Telephone: (602) 795-3720 ♦ Facsimile: (602) 795-3728




                                                                                        11
LAW OFFICE OF G. LYNN SHUMWAY




                                                                                                                                      Attorneys for Plaintiffs
                                                                                        12
                                            Phoenix, Arizona 85018-3345
                                              4647 N. 32nd St., Suite 125




                                                                                        13
                                                                                        14
                                                                                        15
                                                                                        16
                                                                                        17
                                                                                        18
                                                                                        19
                                                                                        20
                                                                                        21
                                                                                        22
                                                                                        23
                                                                                        24
                                                                                        25
                                                                                        26
                                                                                        27
                                                                                        28
                                                                                                                                         17
